Petitioner, a prison inmate, commenced this CPLR article 78 proceeding challenging a tier III disciplinary determination finding him guilty of possession of alcohol. The Attorney General has advised this Court that the determination in issue has been administratively reversed, all references thereto have been expunged from petitioner’s institutional record and the mandatory $5 surcharge has been refunded to petitioner. Accordingly, inasmuch as petitioner has been afforded all of the relief to which he is entitled, the matter is dismissed as moot (see Matter of Thorpe v Goord, 43 AD3d 1258, 1258 [2007]).
*991Mercure, J.P., Spain, Rose, Lahtinen and Kavanagh, JJ., concur. Adjudged that the petition is dismissed, as moot, without costs.